     4:14-cr-03029-JMG-CRZ Doc # 72 Filed: 06/14/21 Page 1 of 1 - Page ID # 193




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:14CR3029

        vs.
                                                                ORDER
DALE BULIZAK

                     Defendant.



IT IS ORDERED:

1)      Defendant’s motion to review detention, (Filing No. 71), is granted.

2)      Defendant shall comply with all terms and conditions of supervised release
        which were imposed at sentencing except as follows:

              The defendant shall be released to reside at The Bridge in
              Lincoln, Nebraska and participate in that facility’s substance
              abuse treatment program. The defendant shall fully comply with
              the requirements of defendant’s treatment plan and all rules of
              the Bridge facility. If the defendant is discharged from the facility
              for any reason whatsoever, or leaves the premises of the facility
              without authorization, Defendant shall promptly report to the
              supervising officer or to any law enforcement officer. In addition,
              irrespective of whether Defendant self-reports upon discharge or
              leaving the facility, the United States Marshal, and/or any law
              enforcement officer is hereby authorized and ordered to take the
              defendant into custody and detain the defendant pending a
              prompt hearing before the court.

3)      The defendant shall arrive at The Bridge by 11:00 a.m. on June 16, 2021.
        Defense counsel shall communicate with the Marshal to arrange for
        Defendant’s timely release and transport to The Bridge.

June 14, 2021.                                  BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
